Citation Nr: 1123529	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 16, 1993, for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that assigned a 100 percent disability rating for PTSD effective April 16, 1993.  In November 2009, this matter was remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

In November 2009, this matter was remanded by the Board, in part, for the RO to consider whether service connection for anxiety neurosis or any other psychiatric disorder was warranted at any time prior to the April 16, 1993, effective date of service connection for PTSD.  However, a review of the May 2010 supplemental statement of the case does not indicate whether the RO properly considered that issue prior to readjudicating the Veteran's claim for an effective date earlier than April 16, 1993, for the grant of service connection for an acquired psychiatric disorder.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an additional remand is necessary to comply with the November 2009 remand instructions.

Next, in June 2009 and April 2011, the Veteran's representative indicated that in June 2006 the RO requested a VA medical opinion as to whether it is at least as likely not that the Veteran satisfied the requirements for eligibility for PTSD as of the date of the liberalizing law (April 11, 1980).  However, that opinion has not yet been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review the Veteran's claim folder and determine whether it is at least as likely as not (50 percent or more probability) that the Veteran satisfied the requirements for a diagnosis of PTSD as of the date of the liberalizing law (April 11, 1980).

2.  Then, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), state whether service connection for anxiety neurosis or any other psychiatric disorder is warranted at any time prior to the present effective date of service connection for PTSD in 1993.  If a grant of service connection is warranted for any psychiatric disorder prior to April 16, 1993, then consistent with the facts found, the disability ratings may be higher or lower for segments of the period under review on appeal.

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

